UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly BANKERS TRUST COMPANY) (Exact name of trustee as specified in its charter) NEW YORK (Jurisdiction of Incorporation or organization if not a U.S. national bank) 13-4941247 (I.R.S. Employer Identification no.) 60 WALL STREET NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) Deutsche Bank Trust Company Americas Attention: Lynne Malina Legal Department 60 Wall Street, 37th Floor New York, New York 10005 (212) 250 – 0677 (Name, address and telephone number of agent for service) SLM FUNDING LLC (Exact name of obligor as specified in its charter) VIRGINIA (State or other jurisdiction of incorporation or organization) 04-3480392 (IRS Employer Identification No.) Copies To: 2, RESTON, VIRGINIA 20191 (Address and Zip Code of Principal Executive Offices) SLM STUDENT LOAN NOTES SLM PRIVATE CREDIT STUDENT LOAN NOTES (Title of the Indenture securities) Item1.General Information. Furnish the following information as to the trustee. (a) Name and address of each examining or supervising authority to which it is subject. NameAddress Federal Reserve Bank (2nd District)New York, NY Federal Deposit Insurance CorporationWashington, D.C. New York State Banking DepartmentAlbany, NY (b) Whether it is authorized to exercise corporate trust powers. Yes. Item2. Affiliations with Obligor. If the obligor is an affiliate of the Trustee, describe each such affiliation. NOT APPLICABLE. Item 3. -15. Not Applicable Item16. List of Exhibits. Exhibit 1 - Restated Organization Certificate of Bankers Trust Company dated August6, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated September 25, 1998, Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated December 16, 1998, and Certificate of Amendment of the Organization Certificate of Bankers Trust Company dated February 27, 2002- Incorporated herein by reference to Exhibit 1 filed with Form T-1 Statement, Registration No. 333-157637-01. . Exhibit 2 - Certificate of Authority to commence business - Incorporated herein by reference to Exhibit 2 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 3 - Authorization of the Trustee to exercise corporate trust powers - Incorporated herein by reference to Exhibit 3 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 4 - Existing By-Laws of Deutsche BankTrust Company Americas, as amended on April 15, 2002 business - Incorporated herein by reference to Exhibit 4 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 5 - Not applicable. Exhibit 6 - Consent of Bankers Trust Company required by Section 321(b) of the Act. - business - Incorporated herein by reference to Exhibit 6 filed with Form T-1 Statement, Registration No. 333-157637-01. Exhibit 7 - The latest report of condition of Deutsche Bank Trust Company Americas dated as of December 31, 2011. Copy attached. Exhibit 8 - Not Applicable. Exhibit 9 - Not Applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the trustee, Deutsche Bank Trust Company Americas, a corporation organized and existing under the laws of the State of New York, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of New York, and State of New York, on this20th day of April, 2012. DEUTSCHE BANK NATIONAL TRUST COMPANY FOR DEUTSCHE BANK TRUST COMPANY AMERICAS /s/ Michele H.Y. Voon. By: Name: Michele H.Y. Voon Title:Vice President DEUTSCHE BANK TRUST COMPANY AMERICAS Legal Title of Bank FFIEC031 Page RC-1 NEW YORK 15 City NY State Zip Code FDIC Certificate Number:00623 Consolidated Report of Condition for Insured Commercial and State-Chartered Savings Banks for December31, 2011 All schedules are to be reported in thousands of dollars. Unless otherwise indicated, report the amount outstanding as of the last business day of the quarter. Schedule RC—Balance Sheet Dollar Amounts in Thousands RCON Bil|Mil|Thou ASSETS 1. Cash and balances due from depository institutions (from Schedule RC-A): a. Noninterest-bearing balances and currency and coin (1) 1.a b. Interest-bearing balances (2) 22,393,000 1.b 2. Securities: a. Held-to-maturity securities (from Schedule RC-B, column A) 0 2.a b. Available-for-sale securities (from Schedule RC-B, column D) 2.b 3. Federal funds sold and securities purchased under agreements to resell: RCON a. Federal funds sold in domestic offices B987 3.a RCFD b. Securities purchased under agreements to resell (3) B989 0 3.b 4. Loans and lease financing receivables (from Schedule RC-C): a. Loans and leases held for sale 0 4.a b. Loans and leases, net of unearned income B528 4.b c. LESS: Allowance for loan and lease losses 4.c d. Loans and leases, net of unearned income and allowance (item 4.b minus 4.c) B529 17,456,000 4.d 5. Trading assets (from Schedule RC-D) 5 6. Premises and fixed assets (including capitalized leases) 6 7. Other real estate owned (from Schedule RC-M) 7 8. Investments in unconsolidated subsidiaries and associated companies 0 8 9. Direct and indirect investments in real estate ventures 0 9 10. Intangible assets: a. Goodwill 0 10.a b. Other intangible assets (from Schedule RC-M) 10.b 11. Other assets (from Schedule RC-F) 11 12. Total assets (sum of items 1 through 11) 12 Includes cash items in process of collection and unposted debits. Includes time certificates of deposit not held for trading. Includes all securities resale agreements in domestic and foreign offices, regardless of maturity. DEUTSCHE BANK TRUST COMPANY AMERICAS Legal Title of Bank FFIEC031 Page RC-1a FDIC Certificate Number:00623 15a Schedule RC—Continued Dollar Amounts in Thousands Bil|Mil|Thou LIABILITIES Deposits: RCON a. In domestic offices (sum of totals of columns A and C from Schedule RC-E, part I) 13.a (1) Noninterest-bearing (1) 13.a.1 (2) Interest-bearing 13.a.2 b. In foreign offices, Edge and Agreement subsidiaries, and IBFs RCFN (from Schedule RC-E, Part II) 13.b (1) Noninterest-bearing (1) 13.b.1 (2) Interest-bearing 13.b.2 Federal funds purchased and securities sold under agreements to repurchase: RCON a. Federal funds purchased in domestic offices (2) 14.a RCFD b. Securities sold under agreements to repurchase (3) 0 14.b Trading liabilities (from Schedule RC-D) 15 Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) (from Schedule RC-M) 16 and 18. Not applicable Subordinated notes and debentures (4) 0 19 Other liabilities (from Schedule RC-G) 1,829,000 20 Total liabilities (sum of items 13 through 20) 42,557 000 21 Not applicable Includes noninterest-bearing demand, time, and savings deposits. Report overnight Federal Home Loan Bank advances in Schedule RC, item 16, “Other borrowed money.” Includes all securities repurchase agreements in domestic and foreign offices, regardless of maturity. Includes limited-life preferred stock and related surplus. DEUTSCHE BANK TRUST COMPANY AMERICAS Legal Title of Bank FFIEC031 Page RC-2 FDIC Certificate Number:00623 16 EQUITY CAPITAL Bank Equity Capital RCFD Trill | Bil|Mil|Thou Perpetual preferred stock and related surplus 0 23 Common Stock 24 Surplus (excludes all surplus related to preferred stock) 25 a. Retained earnings 26.a b. Accumulated other comprehensive income (5) B530 26.b c. Other equity capital components (6) A130 0 26.c a. Total bank equity capital (sum of items 23 through 26.c) 27.a b. Noncontrolling (minority) interests in consolidated subsidies 27.b Total equity capital (sum of items 27.a and 27.b) G105 28 Total liabilities and equity capital (sum of items 21 and 28) 29 Memoranda To be reported with the March Report of Condition. 1. Indicate in the box at the right the number of the statement below that best describes the most comprehensive level of auditing work performed for the bank by independent external auditors as of any date during 2010 RCFD Number N/A M.1 1 Independent audit of the bank conducted in accordance with generally accepted auditing standards by a certified public accounting firm which submits a report on the bank 2 Independent audit of the bank’s parent holding company conducted in accordance with generally accepted auditing standards by a certified public accounting firm which submits a report on the consolidated holding company (but not on the bank separately) 3 Attestation on bank management’s assertion on the effectiveness of the bank’s internal control over financial reporting by a certified public accounting firm. 4 Directors’ examination of the bank conducted in accordance with generally accepted auditing standards by a certified public accounting firm (may be required by state chartering authority) 5 Directors’ examination of the bank performed by other external auditors (may be required by state chartering authority) 6 Review of the bank’s financial statements by external auditors 7 Compilation of the bank’s financial statements by external auditors 8 Other audit procedures (excluding tax preparation work) 9 No external audit work To be reported with the March Report of Condition. RCON MM / DD 2. Bank’s fiscal year-end date N/A M.2 Includes net unrealized holding gains (losses) on available-for-sale securities, accumulated net gains (losses) on cash flow hedges, cumulative foreign currency translation adjustments, and minimum pension liability adjustments. Includes treasury stock and unearned Employee Stock Ownership Plan shares.
